t c memo united_states tax_court donald francis cook petitioner v commissioner of internal revenue respondent docket no filed date donald francis cook pro_se kenneth c peterson for respondent memorandum opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties under sec_6662 on petitioner's federal_income_tax ‘a111 section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure year deficiency accuracy-related_penalty dollar_figure dollar_figure big_number big_number we must decide whether the determinations in the notice_of_deficiency notice for each of the years at issue that have not been conceded by respondent should be sustained we hold that they should some of the facts have been stipulated and are so found on date respondent filed a request for admissions with the court a copy of which respondent had served on petitioner on date petitioner did not file any response to that request as a result each matter set forth in respondent's request for admissions is deemed admitted see rule c 85_tc_267 petitioner resided in lake forest california at the time he filed the petition during the years at issue petitioner was self-employed as a building contractor petitioner filed form_1040 u s individual_income_tax_return for each of the years and peti- tioner reported certain income and claimed certain expenses from his activities as a building contractor in schedule c of form_1040 schedule c for each of those years in the notice issued to petitioner respondent made adjust-- ments to certain items of income and expense that petitioner reported in schedule c for each of the years and and corresponding adjustments to petitioner's self-employment_tax for each of those years respondent also determined in the notice that petitioner is liable for the accuracy-related_penalty under sec_6662 for each year at issue petitioner bears the burden of proving that the determina-- tions in the notice are erroneous see rule a 290_us_111 petitioner attempted to satisfy that burden through his self-serving testimony which was largely general vague irrelevant and or conclusory we are not required to and we shall not rely on that testimony see 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 we have considered all of the arguments and contentions of petitioner and we find them to be without merit and or irrele- vant based on our examination of the entire record in this case we find that petitioner has failed to satisfy his burden of showing error in any of the determinations in the notice that have not been conceded by respondent to reflect the foregoing and the concessions of respondent decision will be entered under rule
